NIGRO, Justice,
dissenting.
I respectfully dissent from the per curiam affirmance of the Commonwealth Court’s decision. The Commonwealth Court held that Appellants have no standing to appeal the *283approval of a subdivision on property on which they assert that they have an interest in spring water. Former Justice Bell has aptly explained the practical effect of such a ruling
A Judge sitting in the Court of Common Pleas can grant a variance to a property owner in defiance and in violation of the building restriction on his lot or any other covenant running with the land. One day later the same Judge, sitting in the same chair and in the same courtroom will be compelled to grant an injunction sur a complaint by the owner of the dominant tenement to restrain the servient property owner from doing exactly what he authorized him to do one day before.
Appeal of Michener, 382 Pa. 401, 410, 115 A.2d 367, 372 (1955)(Bell, J., dissenting). Given this result, I would grant Appellants standing to object to the approval of the subdivision based upon their property interest. Conferring standing will allow all of the issues related to the proposed subdivision to be raised at once.
I recognize that a zoning board’s expertise is limited to zoning matters and that it may be unable to dispose of all of the property issues raised. By allowing standing, however, the parties can establish a record of facts related to the property at issue. In addition, the parties may be able to settle their differences without further litigation. The trial court would then be presented with any remaining issues related to the property in one proceeding. Thus, in the interest of judicial economy, I dissent.